Rcwell, J.
In a^civil action for assault and battery it is error to charge the jury as follows: “Under the laws of this State, opprobrious words do not justify an assault and battery, in a civil action by the person injured for damages as a result of such assault and battery.”
2. It is for the jury to say, in a given case brought to recover damages for an assault and battery, whether any opprobrious language that may have been used by plaintiff to the defendant is sufficient to justify the battery, or whether it shall merely mitigate it. Beckworth v. Phillips, 6 Ga. App. 859 (65 S. E. 1075); Thompson v. Shelverton, 131 Ga. 714 (63 S. E. 220). Judgment reversed.